UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A (Amendment No. 3 ) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 11, 2012 Linkwell Corporation (Exact name of registrant as specified in its charter) Florida 000-24977 65-1053546 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1104 Jiatang, Jiading District, Shanghai, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (86) 21-5566-6258 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: In response to comments from the staff of the Securities and Exchange Commission, we are filing this amendment to our Current Report on Form 8-K/A as filed with the Securities and Exchange Commission on May 11, 2012 (Amendment No. 1) and further amended on July 26, 2012 by Amendment No. 2 (collectively, the “8-K”) to remove references to the Company as being in the development stage by removing the term develop, development and/or production in Note 1 of Exhibit 99.1.This revised Exhibit 99.1 supersedes the previously filed exhibit in its entirety.Other than in connection with these changes, and except as to disclosure which speaks of a specific date, all other disclosure is as of the date the filing of the original 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits Audited Financial Statements of Metamining Nevada as of and for the year ended December 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Linkwell Corporation Date: September 11 , 2012 By:/s/ Xuelian Bian Xuelian Bian, Chief Executive Officer
